Citation Nr: 1622344	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for right ankle strain.


REPRESENTATION

The Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from October 2003 to April 2006.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from      a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA treatment record associated with the Veteran's electronic claims file is dated on August 11, 2014.  During the April 2016 Board hearing, the Veteran stated that relevant VA treatment records dated after August 11, 2014 existed, but had not been associated with the record.  Specifically, the Veteran said that these records are associated with treatment he received at the Cheyenne, Wyoming VA Medical Center.  As such, the Board finds that a remand is required in order for the AOJ to obtain the Veteran's updated VA treatment records.

Additionally, during the April 2016 Board hearing, the Veteran stated his service-connected right ankle strain had worsened since the most recent VA examination, which occurred in March 2011.  Specifically, the Veteran stated that, at the time of the March 2011 VA examination, he was a student, which was a very sedentary lifestyle.  Subsequently, he started an occupation that requires walking, which worsened his symptoms.  Further, he stated that he was first prescribed a right ankle brace, among 
other items, in November 2015.  As such, the Board finds that a remand is also required in order to provide the Veteran with another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating from August 11, 2014 to the present.  If any requested records cannot be obtained, the Veteran and his representative should be notified and given the opportunity to respond.

2.  After the above is completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected right ankle strain.  All indicated tests should be conducted, including range of motion testing, and all symptomatology of his right ankle strain should be reported.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should      re-adjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

